NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Submitted August 25, 2010*
                                   Decided August 26, 2010

                                            Before

                              FRANK H. EASTERBROOK, Chief Judge 

                              JOHN L. COFFEY, Circuit Judge

                              DANIEL A. MANION, Circuit Judge

No. 10‐1512

YOUSIF Y. PIRA,                                  Appeal from the United States District
     Plaintiff‐Appellant,                        Court for the Northern District of Illinois,
                                                 Eastern Division.
       v.
                                                 No. 07 C 2037
STUART CHANEN, et al.,
     Defendants‐Appellees.                       Joan B. Gottschall,
                                                 Judge.

                                          O R D E R

       Yousif Pira pleaded guilty to fraud charges and then brought a civil rights action
under 42 U.S.C. § 1985(3) and Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971), alleging an unlawful conspiracy among his defense counsel,
the prosecutor, and numerous government agents who had been involved in the
investigation of his conduct, see United States v. Pira, 535 F.3d 724 (7th Cir. 2008).  The



       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(A).
No. 10‐1512                                                                               Page 2

district court dismissed certain of Pira’s claims as time‐barred and others for failure to state
a claim, and later denied Pira’s postjudgment motion challenging the dismissal.

       On appeal Pira does not identify any specific error made by the district court or 
develop an argument supported by citations to legal authority or the record.  See FED. R.
APP. P. 28(a)(9)(A); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001).  His brief largely
recounts how he worked as an informant and how the government attempted to force his
continued cooperation, but we cannot discern any cogent argument.  Although we will
construe a pro se litigantʹs brief liberally, we will not attempt to craft arguments and
perform legal research on the litigantʹs behalf when the litigant fails to do so.  See Anderson,
241 F.3d at 545‐46.  The appeal is DISMISSED.